UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-03319 DGT HOLDINGS CORP. (Exact name of registrant as specified in its charter) NEW YORK 13-1784308 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , BAY SHORE, NY (Address of principal executive offices) (Zip Code) 631-231-6400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] The number of shares of Registrant’s common stock outstanding as of June 1, 2011 was 3,867,572. DGT HOLDINGS CORP. Table of Contents Page No. PART I FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS 3 Statements of Operations for the Three and Nine Months ended April 30, 2011 and May 1, 2010 3 Balance Sheets as of April 30, 2011 and July 31, 2010 4 Statements of Cash Flows for the Nine Months ended April 30, 2011 and May 1, 2010 5 Notes to Financial Statements 6-11 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12-18 Item 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 Item 4.CONTROLS AND PROCEDURES 18 PART II - OTHER INFORMATION Item 1.LEGAL PROCEEDINGS 20 Item 1A.RISK FACTORS 20 Item 6.EXHIBITS 20 SIGNATURES 21 EX-31.1 (EX-31.1):Certification EX-31.2 (EX-31.2):Certification EX-32.1 (EX-32.1):Certification EX-32.2 (EX-32.2):Certification 2 PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS DGT HOLDINGS CORP. STATEMENT OF OPERATIONS (DOLLARS IN THOUSANDS EXCEPT PER SHARE AMOUNTS) (UNAUDITED) Three Months Ended Nine Months Ended April 30, May 1, April 30, May 1, SALES $ COST OF SALES GROSS MARGIN Selling, general and administrative Research and development Total operating expenses OPERATING INCOME (LOSS) ) Interest expense, net of interest income of $52 and $104 for the three and nine months ended in FY 2011 and $23 and $34 for the three and nine months ended in FY 2010 ) Other income (expense) 11 76 INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) Income tax provision 35 62 INCOME (LOSS) FROM CONTINUING OPERATIONS ) Loss from discontinued operations - ) - ) NET INCOME (LOSS) $ ) $ $ $ ) NET INCOME (LOSS) PER BASIC SHARE: Income from continuing operations $ ) $ $ $ Income (loss) from discontinued operations - ) - ) Net income (loss) $ ) $ $ $ ) Weighted average shares outstanding* NET INCOME (LOSS) PER DILUTED SHARE: Income from continuing operations $ ) $ $ $ Income (loss) from discontinued operations - ) - ) Net income (loss) $ ) $ $ $ ) Weighted average shares outstanding* * Adjusted for 1 for 50 and 4 for 1 stock split effective January 6, 2011 (Note 1). See notes to financial statements. 3 DGT HOLDINGS CORP. BALANCE SHEETS (DOLLARS IN THOUSANDS EXCEPT PAR VALUE) (UNAUDITED) April 30, July 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables (net of allowance for doubtful accounts of $1,035 and $1,214 at April 30, 2011 and July 31, 2010, respectively) Inventories (net of allowance for excess and obsolete of $3,554 and $2,536 at April 30, 2011 and July 31, 2010, respectively) Prepaid expenses and other current assets Total current assets NON-CURRENT ASSETS: Property plant and equipment, net Deferred income taxes Goodwill Other assets 29 Total non-current assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Revolving loan $ $ Current portion of long-term debt Accounts payable – trade Accrued expenses Total current liabilities NON-CURRENT LIABILITIES: Long-term debt, less current portion 95 Other long-term liabilities Total non-current liabilities Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Common stock, $.10 par value; Authorized 100,000,000 and 50,000,000; April 30, 2011 and July 31, 2010, respectively; issued-3,991,057 and 1,992,050 at April 30, 2011 andJuly 31, 2010, respectively* Additional paid-in capital* Treasury shares – 174,585 shares, at cost at April 30, 2011 andJuly 31, 2010* ) ) Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ * Adjusted for 1 for 50 and 4 for 1 stock splits effective January 6, 2011 (Note 1). See notes to financial statements. 4 DGT HOLDINGS CORP. STATEMENT OF CASH FLOWS (DOLLARS IN THOUSANDS) (UNAUDITED) Nine Months Ended April 30, May 1, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Deferred income tax provision ) - Stock based compensation expense Write-down of assets and additional accruals for discontinued operations - Changes in operating assets and liabilities: Trade receivables ) Inventories ) Prepaid expenses and other current assets ) Other assets ) 45 Accounts payable – trade ) Accrued expenses ) Other long-term liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Property plant and equipment purchases ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from Rights Offering, net of expenses - Payment for fractional shares as a result of stock split (9
